


Exhibit 10.44

 

FIRST MODIFICATION OF PROMISSORY NOTE, MORTGAGE DEED

AND SECURITY AGREEMENT  AND OTHER LOAN DOCUMENTS

 

THIS AGREEMENT, made as of the 27th day of October, 2010, by and between
RIVERBEND CROSSINGS III HOLDINGS LLC, a Pennsylvania limited liability company,
having a principal office and mailing address at c/o Griffin Land &
Nurseries, Inc., 204 West Newberry Road, Bloomfield, Connecticut 06002 (the
“Grantor”) and NEWALLIANCE BANK, a Connecticut banking corporation having an
office at 195 Church Street, New Haven, Connecticut 06510 (the “Grantee”).

 

R E C I T A L S

 

A.            The Grantor and the Grantee entered into a loan transaction in the
original principal amount of $4,300,000.00 (the “Loan”), which is evidenced by a
Promissory Note in said amount dated January 27, 2010 (the “Note”).

 

B.            The Note is secured by, among other things, a Mortgage Deed and
Security Agreement dated January 27, 2010 (the “Mortgage”), recorded February 3,
2010 with the Lehigh County Recorder of Deeds as Instrument Number 2010003016,
which Mortgage affects certain property known as 871 Nestle Way, Breinigsville,
Pennsylvania (the “Property”), as more particularly described therein; (2) a
Collateral Assignment of Leases and Rentals dated January 27, 2010 (the
“Assignment of Leases”) recorded February 3, 2010 with the Lehigh County
Recorder of Deeds as Instrument Number 2010003017; (3) a Security Agreement
dated January 27, 2010 (the “Security Agreement”); (4) an Assignment of
Contracts, Warranties, Permits and Approvals dated January 27, 2010 (the
“Assignment of Contracts”); and (5) an Environmental Compliance and Indemnity
Agreement dated January 27, 2010 (the “Environmental Indemnity”).  The Note, the
Mortgage, the Security Agreement, the Assignment of Leases, the Assignment of
Contracts and the Environmental Indemnity are referred to collectively herein as
the “Loan Documents”).

 

C.            The Grantor has requested that the Grantee reduce the interest
rate applicable to the Loan.

 

D.           As a condition to reducing the interest rate applicable to the
Loan, the Grantee requires that the Grantor enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and for One Dollar ($1.00) and
other valuable consideration received to their mutual satisfaction, the Grantor
and the Grantee hereby agree as follows:

 

1.             Modification of Note.  The Note is hereby modified as follows:

 

(a)           The current monthly payment of principal and interest in the
amount of $29,281.67 shall be due and payable on November 1, 2010. 
Notwithstanding anything to the contrary contained in the Note, commencing as of
November 1, 2010, the Interest Rate on the outstanding principal balance of the
Note shall be a fixed rate of five and one-quarter percent (5.25%) per annum for
the balance of the term.  Commencing on the first day of December, 2010, and
continuing to, but not including the Maturity Date, principal and interest at
the Interest Rate shall be due and payable on the first day of each month, based
on a 291 month amortization schedule.  As a result, commencing with the payment
due December 1, 2010, monthly payments of principal and interest in the amount
of $26,023.07 shall be due and payable on the first day of each month.

 

--------------------------------------------------------------------------------


 

(b)           All references in the Note to the term “Mortgage” shall mean said
instrument as modified hereby and as it may be further modified or amended in
the future.  All references in the Note to the term “Loan Documents” shall mean
the Loan Documents as modified hereby and as they may be further modified or
amended in the future.

 

2.             Modification of Mortgage.  The Mortgage is hereby modified as
follows:

 

(a)           All references in the Mortgage to the term “Note” shall be deemed
to mean the Note as modified by this Agreement and as it may be further modified
or amended in the future.  All references in the Mortgage to the term “Loan
Documents” shall mean the Loan Documents as modified hereby and as they may be
further modified or amended in the future.

 

(b)           In consideration of the modification of the Note as described
above, the Grantor hereby grants, conveys, transfers and assigns to the Grantee,
the Mortgaged Property (as defined in the Mortgage), to have and to hold unto
the Grantee and its successors and assigns forever upon the terms and conditions
described in the Mortgage.

 

3.             Modification of Other Loan Documents.  The Assignment of Leases,
the Security Agreement and each of the other Loan Documents are hereby modified
as follows:

 

(a)           All references therein to the terms “Promissory Note” or “Note”,
“Mortgage”, “Assignment of Leases”, “Security Agreement” and “Loan Documents”
shall be deemed to mean the Note, the Mortgage, the Assignment of Leases, the
Security Agreement and the Loan Documents, respectively, as modified hereby and
as they may be further amended or modified in the future.

 

4.             Miscellaneous.

 

(a)           Grantor and Grantee agree that the principal amount outstanding
under the Note as of the date hereof is $4,252,695.98.

 

(b)          All capitalized terms utilized in this Agreement, but not defined
herein, shall have the meaning ascribed thereto in the Loan Documents, as
amended hereby.

 

(c)          Except as expressly modified hereby, all the terms and conditions
of the Note, the Mortgage, the Assignment of Leases, the Security Agreement and
the other Loan Documents shall remain in full force and effect, and the Grantor
hereby modifies and restates all its obligations and liabilities thereunder.

 

(d)          This Agreement shall be governed by the laws of the State of
Connecticut and shall be binding upon and shall inure to the benefit of, the
Grantor, the Grantee, and their respective heirs, administrators, executors,
successors and assigns, as applicable.

 

(e)          Grantor agrees to pay Grantee a Modification Fee of $200,000.00 at
the time of this Modification in satisfaction of all of Grantee’s fees, costs
and expenses relating to this Modification.

 

[The Remainder of This Page Has Been Intentionally Left Blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and date first above written.

 

In the presence of:

 

RIVERBEND CROSSINGS III HOLDINGS LLC

 

 

 

 

 

 

 

 

By:

Riverbend Lehigh Valley Holdings I LLC

 

 

 

Its Sole Member

 

 

 

 

 

 

 

 

 

By:

Griffin Land & Nurseries, Inc.

 

 

 

 

Its Sole Member

 

 

 

 

 

 

/s/ Anthony Galici

 

 

 

By:

/s/ Michael Gamzon

Print Name: Anthony Galici

 

 

 

 

Name:   Michael Gamzon

 

 

 

 

 

Its: Executive Vice President

/s/ Frederick M. Danziger

 

 

 

 

 

Print Name: Frederick M. Danziger

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE OF NEW YORK

)

 

 

 

 

 

)

       ss. New York

COUNTY OF NEW YORK

)

 

 

 

 

 

On this 27th day of October, 2010, before me a Notary Public in and for the
State of New York, the undersigned officer, personally appeared Michael Gamzon,
who acknowledged him/herself to be the Executive Vice Prsident of Griffin Land &
Nurseries, Inc., the sole member of Riverbend Lehigh Valley Holdings I LLC,
which is the sole member of RIVERBEND CROSSINGS III HOLDINGS LLC, a Pennsylvania
limited liability company, and that he as such officer of Griffin Land &
Nurseries, Inc., being authorized to do so, executed the foregoing instrument
for the purposes therein contained by signing the name of Riverbend Crossings
III Holdings LLC by him/herself as such officer of the sole member of the sole
member of said limited liability company.

 

 

/s/ Theresa Gordon

 

Name:  Theresa Gordon

 

Notary Public

 

My Commission Expires:  August 23, 2013

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

In the presence of:

NEWALLIANCE BANK

 

 

/s/ Al Clemente

 

By:

/s/ Peter M. Hausherr

Print Name:  Al Clemente

 

 

Name:  Peter M. Hausherr

 

 

 

Its:  Vice President

/s/ Gardner Abbott

 

 

Print Name:  Gardner Abbott

 

 

 

 

 

 

 

 

STATE OF CONNECTICUT

)

 

 

)

ss. New Haven

COUNTY OF HARTFORD

)

 

 

 

On this 27th day of October, 2010, personally appeared Peter M. Hausherr, Vice
President of NewAlliance Bank, signer and sealer of the foregoing instrument,
and acknowledged the same to be his free act and deed and the free act and deed
of said bank, before me.

 

 

 

/s/ Roa Jentana

 

Name: 

 

Notary Public

 

My Commission Expires:  April 30, 2011

 

--------------------------------------------------------------------------------
